           Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 1 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                          2:12-CV-2125-JAD-VCF
                                                      2:12-CV-2126-JAD-VCF
11                 Plaintiff,                         2:12-CV-2127-JAD-VCF

12          v.                                        Stipulation for Entry of Judgment of
                                                      Forfeiture as to Yakov “Jacob” Hefetz and
13 $158,677.17 in United States Currency;             Order
   $761,515.36 in United States Currency; and
14 $844,586.92 in United States Currency,                        ECF No. 46

15                 Defendants.

16          The United States and Yakov “Jacob” Hefetz and his counsel, H. Stan Johnson,

17 agree as follows:

18          1. This case is a civil forfeiture action seeking to forfeit $158,677.17, $761,515.36,

19 and $844,586.92 under 18 U.S.C. § 981(a)(1)(A) and 981(a)(1)(C).

20          2. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to the civil judicial

21 forfeiture of the $158,677.17, $761,515.36, and $844,586.92.

22          3. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to forfeit the

23 $158,677.17, $761,515.36, and $844,586.92 to the United States.

24          4. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to relinquish all

25 possessory rights, ownership rights, and all rights, titles, and interests in the $158,677.17,

26 $761,515.36, and $844,586.92.

27 ///

28 ///
             Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 2 of 6



 1           5. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive his right to any

 2   civil judicial forfeiture proceedings (proceedings) concerning the $158,677.17, $761,515.36,

 3   and $844,586.92.

 4           6. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive service of

 5   process of any and all documents filed in this action or any proceedings concerning the

 6   $158,677.17, $761,515.36, and $844,586.92 arising from the facts and circumstances of this

 7   case.

 8           7. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive any further

 9   notice to him, his agents, or his attorney regarding the forfeiture and disposition of the

10   $158,677.17, $761,515.36, and $844,586.92.

11           8. Yakov “Jacob” Hefetz knowingly and voluntarily agrees not to file any claim,

12   answer, petition, or other documents in any proceedings concerning the $158,677.17,

13   $761,515.36, and $844,586.92.

14           9. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to withdraw any claims,

15   answers, counterclaims, petitions, or other documents he filed in any proceedings

16   concerning the $158,677.17, $761,515.36, and $844,586.92.

17           10. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive the statute of

18   limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

19   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

20   requirements, and the constitutional due process requirements of any forfeiture proceedings

21   concerning the $158,677.17, $761,515.36, and $844,586.92 .

22           11. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive his right to a

23   trial on the forfeiture of the $158,677.17, $761,515.36, and $844,586.92.

24           12. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to waive (a) all

25   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

26   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

27   Amendment to the United States Constitution, including, but not limited to, any claim or

28   ///
                                                    2
               Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 3 of 6



 1   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

 2   the $158,677.17, $761,515.36, and $844,586.92.

 3             13. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to the entry of a

 4   Judgment of Forfeiture of the $158,677.17, $761,515.36, and $844,586.92 to the United

 5   States.

 6             14. Yakov “Jacob” Hefetz Waives the right to appeal any Order of Forfeiture.

 7             15. Yakov “Jacob” Hefetz understands that the forfeiture of the $158,677.17,

 8   $761,515.36, and $844,586.92 shall not be treated as satisfaction of any assessment,

 9   restitution, fine, cost of imprisonment, or any other penalty.

10             16. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to the conditions set

11   forth in this Stipulation for Entry of Judgment of Forfeiture as to Yakov “Jacob” Hefetz

12   and Order (Stipulation).

13             17. Yakov “Jacob” Hefetz knowingly and voluntarily agrees to hold harmless the

14   United States, the United States Department of Justice, the United States Attorney’s Office

15   for the District of Nevada, the Internal Revenue Service, the Department of the United

16   States Treasury, their agencies, their agents, and their employees from any claim made by

17   Yakov “Jacob” Hefetz or any third party arising out of the facts and circumstances of this

18   case.

19             18. Yakov “Jacob” Hefetz knowingly and voluntarily releases and forever

20   discharges the United States, the United States Department of Justice, the United States

21   Attorney’s Office for the District of Nevada, the Internal Revenue Service, the Department

22   of the United States Treasury, their agencies, their agents, and their employees from any

23   and all claims, rights, or causes of action of any kind that Yakov “Jacob” Hefetz now has

24   or may hereafter have on account of, or in any way growing out of, the seizures and the

25   forfeitures of the property in the civil judicial forfeiture.

26             19. Each party acknowledges and warrants that its execution of the Stipulation is

27   free and is voluntary.

28             20. The Stipulation contains the entire agreement between the parties.
                                                      3
           Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 4 of 6



 1          21. Except as expressly stated in the Stipulation, no party, officer, agent, employee,

 2   representative, or attorney has made any statement or representation to any other party,

 3   person, or entity regarding any fact relied upon in entering into the Stipulation, and no

 4   party, officer, agent, employee, representative, or attorney relies on such statement or

 5   representation in executing the Stipulation.

 6          22. The persons signing the Stipulation warrant and represent that they have full

 7   authority to execute the Stipulation and to bind the persons and/or entities, on whose

 8   behalf they are signing, to the terms of the Stipulation.

 9          23. This Stipulation shall be construed and interpreted according to federal

10   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

11   related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

12   United States District Court for the District of Nevada, located in Las Vegas, Nevada.

13          24. Each party shall bear his or its own attorneys’ fees, expenses, costs, and interest.

14          25. This Stipulation shall not be construed more strictly against one party than

15   against the other merely by virtue of the fact that it may have been prepared primarily by

16   counsel for one of the parties; it being recognized that both parties have contributed

17   substantially and materially to the preparation of this Stipulation.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    4
Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 5 of 6
           Case 2:12-cv-02125-JAD-VCF Document 46 Filed 03/04/20 Page 6 of 6



 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure and forfeiture of the $158,677.17, $761,515.36, and

 3   $844,586.92.

 4

 5   DATED:                                     DATED:        March 4, 2020

 6   COHEN, JOHNSON, PARKER,                    NICHOLAS A. TRUTANICH
     EDWARDS                                    United States Attorney
 7

 8                                              /s/ Daniel D. Hollingsworth
     H. STAN JOHNSON                            DANIEL D. HOLLINGSWORTH
 9   Counsel for Yakov “Jacob” Hefetz           Assistant United States Attorney
10   DATED:
11

12
     YAKOV “JACOB” HEFETZ
13

14

15   IT IS SO ORDERED. IT IS FURTHER ORDERED that the Government has until
     3/23/2020 to advise the court whetherIT IS SO
                                           this    ORDERED:
                                                action may be closed and, if not,
16
     what remains to be resolved.
17

18

19                                              UNITED STATES DISTRICT JUDGE
20                                                        3-13-2020
                                                DATED:
21

22

23

24

25

26

27

28
                                                  5
